UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): December 18, 2014 SUMMIT HEALTHCARE REIT, INC. (Exact name of registrant as specified in its charter) Maryland 000-52566 73-1721791 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 2 South Pointe Drive, Suite 100, Lake Forest, California 92630 (Address of principal executive offices) (949) 535-2022 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act. ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act. ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act. ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act. Item 1.01 Entry Into a Material Definitive Agreement On September 24, 2014, Summit Healthcare REIT, Inc. (“ we ” or the “ Company ”) entered into a Purchase and Sale Agreement (the “
